NO. 12-14-00006-CV

                            IN THE COURT OF APPEALS

            TWELFTH COURT OF APPEALS DISTRICT

                                           TYLER, TEXAS


                                                           '    APPEAL FROM THE


IN RE: AARON VAUGHAN AND                                   '    321ST JUDICIAL DISTRICT COURT OF
LACY VAUGHAN,
RELATORS
                                                           '    SMITH COUNTY, TEXAS

                                         MEMORANDUM OPINION
                                             PER CURIAM

         On September 17, 2014, this Court delivered an opinion conditionally granting the petition
for writ of mandamus filed by Aaron Vaughan and Lacy Vaughan, Relators. That opinion directed
Respondent to vacate her order signed on December 19, 2013, setting aside Lacy Vaughan’s jury trial
demand. Respondent has complied with our order and opinion of September 17, 2014.
         All issues attendant to this original proceeding having been disposed of, this mandamus
proceeding has now been rendered moot; therefore, the writ need not issue. Accordingly, this
original proceeding is dismissed as moot.
Opinion delivered September 30, 2014.
Panel consisted of Worthen, C.J., Griffith, J., and Hoyle, J.




                                                         (PUBLISH)
                                    COURT OF APPEALS

      TWELFTH COURT OF APPEALS DISTRICT OF TEXAS

                                           JUDGMENT

                                         SEPTEMBER 30, 2014

                                        NO. 12-14-00006-CV

               IN RE: AARON VAUGHAN AND LACY VAUGHAN,
                                  RELATORS
______________________________________________________________________________

                           ORIGINAL PROCEEDING
______________________________________________________________________________

                        ON THIS DAY came to be heard the petition for writ of mandamus filed by
AARON VAUGHAN AND LACY VAUGHAN, RELATORS, who are the relators in Cause No. 12-2355-D,
pending on the docket of the 321st Judicial District Court of Smith County, Texas. Said petition for
writ of mandamus having been filed herein on January 7, 2014, and the same having been duly
considered, because it is the opinion of this Court that A Writ of Mandamus Should Not Issue, it is
therefore CONSIDERED, ADJUDGED and ORDERED that the said petition for writ of mandamus
be, and the same is, hereby DISMISSED AS MOOT.
                        It is further ORDERED that the Relators, AARON VAUGHAN          AND   LACY
VAUGHAN, pay all costs incurred by reason of this proceeding.
               By per curiam opinion.
               Panel consisted of Worthen, C.J., Griffith, J., and Hoyle, J.